Mr. Presiding Justice Brown delivered the opinion of the court. Abstract of the Decision. 1. Partnebship, § 1144*—when partner not liable for antecedent indebtedness of other member. Where the only evidence showing the formation of a partnership on an alleged indebtedness of which it is sought to hold defendants liable as partners shows that the alleged partnership was entered into on September 1, 1911, while the contract on which plaintiffs claim is based is shown to have been entered into in July, 1911, and to have been entirely or substantially completed before September 1, 1911, defendants are not liable. 2. Payment, § 6*—when action will not lie by original holder after negotiation of note. One who takes a note of his debtor in payment and disposes of it to a presumably innocent purchaser cannot, while the note is outstanding, recover a judgment against the maker on the original indebtedness.